DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Regarding Claim 1 line 5, “a firing mechanism” is not defined in the provided disclosure. For the purposes of examination, the examiner is interpreting “firing mechanism” to mean “trigger mechanism”. Clarification is required.

Regarding Claim 2 line 8, “a blocking portion” is not defined in the provided disclosure, or even made mention of. For the purposes of examination, the examiner is interpreting “blocking portion” to mean “blocking association”. The terminology must be amended in the claims accordingly.

Regarding Claim 4 line 2, “at least one lateral extension” is not defined in the provided disclosure, or even made mention of. For the purposes of examination, the examiner is interpreting “lateral extension” to mean the “lateral member”, and more specifically the “lateral wings (104)”. The terminology must be amended in the claims accordingly.

Regarding Claim 11 lines 3 and 5, “rotational coupling” is not defined in the provided disclosure, or even made mention of. Further, there are greater 112a enablement issues with the unsupported claim limitations. See 112 rejections.
Appropriate correction is required.

Claim Objections
Claims 1-2, 4-5, 7-8, 11-12, and 16-17 are objected to because of the following informalities: 
Claim 1 line 3, “the chamber” should be corrected to “the fluid chamber” for grammatical correctness, consistency and clarity.

 Claim 2 line 4, “the volume control mechanism” should be amended to “the volume-control mechanism” for consistency with the previously claimed limitation in Claim 1 line 7.
Claim 2 line 9, “the ram” should be amended to be “the threaded ram” for grammatical correctness, consistency and clarity.

Claim 4 line 2, “the ram” should be amended to be “the threaded ram” for grammatical correctness, consistency and clarity.

Claim 5 line 4, “the ram” should be amended to be “the threaded ram” for grammatical correctness, consistency and clarity.

Claim 7 line 1, “the housing” should be amended to be “the injector housing” for grammatical correctness, consistency and clarity.

Claim 8 lines 2 and 3, “the ram” should be amended to be “the threaded ram” for grammatical correctness, consistency and clarity.

Claim 11 lines 4 and 5, “the ram” should be amended to be “the threaded ram” for grammatical correctness, consistency and clarity.
Claim 11 line 6, “the coupling” should be amended to be “the rotational coupling” for grammatical correctness, consistency and clarity. However, there are further 112a enablement issues with the unsupported claim limitation. See 112 rejections.

Claim 12 line 2, “the ram” should be amended to be “the threaded ram” for grammatical correctness, consistency and clarity.

Claim 16 line 2, “the conduit” should be amended to be “the injection conduit” for grammatical correctness, consistency and clarity.

Claim 17 line 1, “the conduit” should be amended to be “the injection conduit” for grammatical correctness, consistency and clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 9-11 are been rejected under 35 USC 112(a) enablement. These claims recite “an exterior user-control” without providing any supporting interconnecting mechanical elements to get the result. The disclosure lacks structure provided or positively recited for determining what the “exterior user-control” may be. Therefore, it is not clear how to make or use the invention because one having ordinary skill in the art would not know what structural components interact with the injection device to get the claimed result or how to make the claimed “exterior user-control”.
The breadth of the claims is large simply because a result is claimed instead of any particular structural configuration. Due to that, there are an infinite number of mechanical interconnections which could transfer energy from “the cap” to the “threaded ram” via a “rotational coupling” that meet the claimed function of rotationally coupling cap to housing while being rotationally fixed with the ram such that the ram also rotates due to the cap.
Additionally, the claimed results of “an exterior user-control” allowing for rotation of the threaded ram with the cap” establishes that the claim has abroad scope because the result can be obtained through various structural combinations. Due to this broad scope, one having ordinary skill in the art would not be able to make or use the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine what design to use.  Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include structural features of the exterior user-control without undue experimentation due to the broad nature of the claims.
As to the level of one of ordinary skill in the art, one could not make or use the invention with the provided disclosure. Due to the lack of any explanation on determining what structure allows for the rotational coupling of the cap and the threaded ram, one could not make or use the invention without undue experimentation.
As noted above Applicant has provided no way to determine what structural features allow for an exterior user-control to couple the cap and threaded ram, and therefore the amount of direction provided is insufficient to constitute an enabling disclosure.
Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of an exterior user-control and thus the invention is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 5 lines 2-3, “the lateral member” is not disclosed in any of the previous claims. For the purposes of examination, the examiner is interpreting “lateral member” to however “at least one lateral extension” is also an improperly recited limitation. See specification objections.

Regarding Claim 6 line 2, “the blocking member” is not disclosed in any of the previous claims. For the purposes of examination, the examiner is interpreting “blocking member” to mean the “blocking portion” of Claim 2 line 8, however “blocking portion” is also an improperly recited limitation. See specification objections.

Regarding Claim 7 line 4, “the selected injection volume” is not disclosed in any of the previous claims, and should be amended to “a selected injection volume”.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haber et al., (US 5423752).
egarding Claim 1, Haber teaches an injector (Fig. 1, (2)) for injecting medicament in a patient, comprising: 
a container (Fig. 2, (6, 7)) comprising a fluid chamber containing a first volume of a medicament ([Col. 7, lines 19-20] wherein the chambers of (6, 7) are prefilled with medication solution); 
an injection conduit (Fig. 8B, (26A, 27A and 20)) associated with the chamber for defining a fluid pathway therefrom to inject the medicament from the chamber to an injection location (as seen in Fig. 8B, wherein a fluid pathway is defined from the interior of chambers (6, 7) to the exit end of the conduit (20) into the patient); 
a firing mechanism (Fig. 2, (58, 59 and 36, 37)) associated with the fluid chamber (within (6, 7)) for expelling the medicament from the chamber through the injection conduit (20); and 
a volume-control mechanism (Fig. 2, (60, 61)) operable by a user to select a fraction of the first volume of medicament that is injected when the firing mechanism is actuated to inject the medicament (Col 10, line 51—Col. 11 line 5], wherein dose adjusters (60, 61) are responsible for incrementally setting fractional dosages according to the patient’s needs).

Regarding Claim 2, Haber teaches the injector of claim 1, wherein: 
the firing mechanism (Fig. 2, (58, 59 and 36, 37)) comprises a threaded ram (Fig. 2, (36, 37)) configured for biasing the medicament in the fluid chamber (Fig. 2, within (6, 7)) for expelling the medicament ([Col. 7, lines 21-23] wherein the rams (36, 37) have (threaded) serrated surfaces and bias medicament in the chambers of (6, 7)); and 
the volume control mechanism (Fig. 2, (60, 61)) comprises: 

wherein the threaded ram (36, 37) is rotatable with respect to the stopping member (62 of 58, 59) for selectively positioning the stopping member longitudinally along the ram to select the fraction of the medicament (Col. 7, lines 29-46] wherein the stopping member selectively stops longitudinally along the rams (36, 37) to select a dose amount), and 
a blocking portion (Fig. 2, (40, 68) and [Col. 7, lines 47-53], wherein (40, 68) prevent distal movement or proximal movement, therefore keeping stopping member and ram associated when medicament is expelled) positioned to block distal movement of the stopping member associated with the ram when the firing mechanism is operated to expel the medicament.

Regarding Claim 3, Haber teaches the injector of claim 1, wherein the injection conduit comprises an injection-assisting needle (Fig. 2, (20)).

Regarding Claim 4, Haber teaches the injector of claim 2, wherein the stopping member (Fig. 2, (58, 59, 62)) comprising at least one lateral extension (Fig. 2, (92)) that protrudes laterally from the ram (Fig. 2, (36, 37)) to a position longitudinally aligned with the blocking portion (Fig. 2, (40, 68)).

Regarding Claim 8, Haber teaches the injector of claim 2, wherein the firing mechanism (Fig. 2, (58, 59 and 36, 37)) further comprises an energy source activatable for expelling the 

Regarding Claim 12, Haber teaches the injector of claim 2, further comprising a bearing member (Fig. 2, (96, 98)) disposed between the energy source (Fig. 2, (10)) and the ram (Fig. 2, (36, 37)) and configured for reducing friction therebetween when the ram is rotated ([Col. 8, lines 26-38] wherein (96, 98) create a non-slip grip reducing friction when the ram is rotated).

Regarding Claim 14, Haber teaches the injector of claim 1, wherein the container is a prefilled syringe (Fig. 2, wherein (6, 7) are prefilled syringes), and the injector (Fig. 2, (2)) further comprises an injection-assisting needle (Fig. 2 and Fig. 8b, (20)) disposed in fluid communication with the fluid chamber (as seen in Fig. 8b, wherein (20) is in fluid communication with the fluid chamber via (26A and 27A)), the needle (20) having an injecting tip configured for piercing the patient's skin at the injection location (seen at the end of (20) in Fig. 8b, but also in [Col. 10, lines 20-24] wherein the needle (20) delivers the medicine intradermally).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al., (US 5423752).
Regarding Claim 5, Haber teaches the injector of claim 4. 
In a different embodiment, Haber teaches wherein the volume-control mechanism (Fig. 2, (60, 61), but also Fig. 10A, (60b, 61b)) defines a track (Fig. 10A, (270)) that extends generally longitudinally (as seen in Fig. 10A), the lateral extension being slidably received therein (as seen in Fig. 10A), wherein the lateral member is configured to prevent rotation of the stopping member about the longitudinal axis when the ram is rotated thereabout for repositioning the stopping member longitudinally along the ram ([Col. 14, lines 24-38] wherein lateral members prevent rotational movement of stop members, as the structure allows for more accurate dose selection). It would be obvious to combine features of various embodiments of Haber together, as Haber teaches that preferable features can be combined without departing from the subject of the invention ([Col. 17, lines 46-49]).

Regarding Claim 6, Haber teaches the injector of claim 5, further comprising an injector housing that defines the track (Fig. 10B, (68b)), wherein the track (68b) has a distal end that comprises the blocking member (Fig. 10A, (36b, 37b, and 60b, 61b).

Regarding Claim 7, Haber teaches the injector of claim 6, wherein the housing includes: 

indicia (Fig. 6, (158) and Fig. 9, (212, 214)) adjacent the window (150; 208) for determining the selected injection volume of the first volume to be injected (as seen in Figs 6 and 9, respectively).  

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al., (US 5423752) in view of Bernard et al., (US 6912417).
Regarding Claim 13, Haber teaches the injector of claim 1.
Haber doesn’t explicitly teach that the injector is configured for single-use injection of medicament therefrom.
In related prior art, Bernard teaches an injector with a volume-control mechanism, wherein the injector is a single use injector (Bernard [Col. 9, lines 9-12] wherein single use or self-destructing injector constructions can be used).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the injector of Haber, to be a single use injector, as taught by Bernard, for the motivation of preventing cross-contamination, as an alternative to needle retraction (Bernard [Col. 9, lines 9-19]) or needle covers/shields (covers and shields being taught by Haber).

Claim 16, Haber teaches the injector of claim 1, wherein the firing mechanism (Fig. 2, (36, 37 and 60, 61)) further comprises an energy source (Fig. 2, (10)) activatable for expelling the medicament.
Haber doesn’t explicitly teach wherein the conduit is configured for jet injecting the medicament.
In related prior art, Bernard teaches an injector with a volume-control mechanism, and a firing mechanism, wherein the conduit is configured for jet injecting the medicament (Bernard [Col. 15, lines 45-55] wherein the injector conduit can be a jet injecting conduit).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the conduit of Haber, to be a jet injecting conduit, as taught by Bernard, for the motivation of preventing cross-contamination of blood-born pathogens between recipients (Bernard [Col. 10, lines 34-58]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haber et al., (US 5423752) in view of KraMer et al., (US 2009/0292240).
Regarding Claim 15, Haber teaches the injector of claim 1.
However, Haber doesn’t explicitly teach the injector further comprising retractable guard disposed at a distal end of the injector and movable from an extended position to an injecting position for activating the firing mechanism.
In related prior art, KraMer teaches an injector (KraMer Fig. 1) with volume control mechanism and firing mechanism, wherein the injector further comprising retractable guard (KraMer Fig. 1, (110)) disposed at a distal end of the injector (as seen in KraMer Fig. 1) and 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the needle protection cap (guard) of Haber (taught by Haber in Fig. 8, at (110)), to become a retractable guard, as taught by KraMer, as both achieve the same purpose of protecting the needle to prevent inadvertent needle pricks until needle exposure is necessary for injection delivery (KraMer [0011]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/N.H./Examiner, Art Unit 3783   

/BRANDY S LEE/Primary Examiner, Art Unit 3783